11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


James Doyle Burwell,                            * From the 70th District
                                                  Court of Ector County,
                                                  Trial Court No. A-39,270.

Vs. No. 11-12-00351-CR                          * November 20, 2014

The State of Texas,                             * Memorandum Opinion by Wright, C.J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
vacate James Doyle Burwell’s capital murder convictions under counts two and
three of the indictment. Accordingly, we reverse the judgments of the trial court as
to counts two and three, and we render a judgment of acquittal as to those counts.
We uphold the capital murder conviction under count one, and we affirm the
judgment of the trial court as to that count.